      Case 1:20-cr-00030-LJV-MJR Document 26 Filed 07/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


        v.
                                                         20-CR-30-V
 DUSTIN POST,                                            ORDER

               Defendant.



       The defendant, Dustin Post (“Post”), is charged in a five-count indictment with

two counts of production of child pornography in violation of 18 U.S.C. §§ 2251(a) and

2251(e), and three counts of possession of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(5)(B) and 2252A(b)(2). Docket Item 11. All counts charge that Post is

subject to heightened penalties because of his “prior conviction under the laws of the

State of New York relating to aggravated sexual abuse, sexual abuse, and abusive

sexual conduct involving a minor.” Id. On March 16, 2020, Post filed a motion to

dismiss the indictment on three grounds. Docket Item 15.

       First, Post asserts that because his prior misdemeanor conviction was a youthful

offender adjudication, it does not qualify as a “prior conviction” under the law. Id.

Second, Post argues that even if a youthful offender adjudication qualifies as a prior

conviction, his conviction for sexual misconduct under New York law was not related to

“aggravated sexual abuse, sexual abuse, and abusive sexual conduct involving a

minor.” Id. Third, Post argues that the government tainted the grand jury by

unnecessarily and wrongfully advising about his prior sexual abuse conviction. Id.
      Case 1:20-cr-00030-LJV-MJR Document 26 Filed 07/10/20 Page 2 of 3




       The government opposed the motion to dismiss. Docket Item 16. On April 22,

2020, Magistrate Judge Michael J. Roemer issued a Report & Recommendation

(“R&R”), Docket Item 18, finding that Post’s state conviction is a “prior conviction” that

qualifies for the sentencing enhancements under 18 U.S.C. §§ 2251(e) and

2252A(b)(2). See Docket Item 18 at 11. Judge Roemer also found that Post failed to

show that the presentation of his prior conviction to the grand jury was improper or

prejudicial. Id. at 12. Judge Roemer therefore recommended that Post’s motion to

dismiss be denied.

       On June 5, 2020, Post objected to the R&R, reiterating the arguments he made

before Judge Roemer. Docket Item 21. The government responded on June 19, 2020,

Docket Item 23, and Post replied on June 16, 2020, Docket Item 24. After hearing oral

argument on the objections on July 9, 2020, this Court adopted the recommendation of

Judge Roemer that the motion to dismiss, Docket Item 15, be denied.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3).

       This Court has carefully and thoroughly reviewed the R&R, the objections, the

response, the reply, and the materials submitted to Judge Roemer. Based on that de

novo review, the Court accepts and adopts the recommendation to deny the defendant's

motion to dismiss. As discussed at length during oral argument, this Court disagrees

with the defendant’s argument that the indictment as drafted is defective and therefore

subject to dismissal. The defendant’s argument is akin to a motion for summary



                                             2
       Case 1:20-cr-00030-LJV-MJR Document 26 Filed 07/10/20 Page 3 of 3




judgment in a civil case—something not available in a criminal case. “Summary

judgment does not exist in federal criminal procedure,” and “the sufficiency of the

evidence is not appropriately addressed by” a pretrial motion to dismiss. United States

v. Sampson, 898 F.3d 270, 282 (2d Cir. 2018); United States v. Parker, 165 F.Supp.2d

431, 458 (W.D.N.Y. 2001). Indeed, only when the government offers “what can fairly be

described as a full proffer of the evidence it intends to present at trial” can the

sufficiency of the evidence be tested before trial. Sampson, 898 F.3d at 282 (emphasis

added). The Court also agrees with Judge Roemer that the government’s presentation

of Post’s prior conviction to the grand jury was not unduly prejudicial. Accordingly, and

for the reasons stated on the record during the July 9, 2020 oral argument and

incorporated by reference herein, Post’s motion to dismiss is DENIED.



         SO ORDERED.



Dated:        July 10, 2020
              Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              3
